

EXHIBIT 10.1


FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT




THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) is entered
into as of June 30, 2020 by and among CATASYS, INC., a Delaware corporation (the
“Company”), the Purchaser signatory hereto and GOLDMAN SACHS SPECIALTY LENDING
GROUP, L.P., as collateral agent for the Purchasers (in such capacity, the
“Collateral Agent”).


RECITALS


A.  The Company, certain subsidiaries of the Company, the Purchaser and the
Collateral Agent are parties to a certain Note Purchase Agreement, dated as of
September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Note Purchase Agreement), pursuant to which the Purchaser has agreed to purchase
the Notes issued by Company;
B. The Company has requested an amendment to the Note Purchase Agreement, and
subject to the terms and conditions hereof, the Purchaser (being the sole
Purchaser under the Note Purchase Agreement) executing this Amendment is willing
to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A. AMENDMENTS


1.Section 1.1 of the Note Purchase Agreement is hereby amended by replacing the
defined term “Leverage Changeover Date” in its entirety with the following:
“‘Leverage Changeover Date’ means the date first occurring after five (5) full
Fiscal Quarters following the Closing Date and corresponding to the earlier of
(i) June 30, 2021 or (ii) the date on which Company and its Subsidiaries have
delivered Compliance Certificates under Section 5.1(d) evidencing a Leverage
Ratio (calculated based on Consolidated Adjusted EBITDA) less than or equal to
6.00:1.00.”
2.Section 3.2 of the Note Purchase Agreement is hereby amended by replacing
clause (a)(vii) thereof in its entirety with the following:



--------------------------------------------------------------------------------



“(vii) As of such Credit Date, (x) from the Closing Date until the Leverage
Changeover Date, Consolidated Total Debt determined as of such date after giving
effect to the Notes to be issued shall not exceed the product of Consolidated
Adjusted Revenue multiplied by 0.675 and (y) on and after the Leverage
Changeover Date, the Leverage Ratio determined as of such date after giving
effect to the Notes to be issued shall not exceed the maximum Leverage Ratio
permitted as of the last day of the immediately preceding Fiscal Quarter
pursuant to Section 6.8, in each case, as certified by the Chief Financial
Officer in the Chief Financial Officer’s Funding Certificate and evidenced by
reasonably detailed calculations;”
3.Section 6.8 of the Note Purchase Agreement is hereby amended by replacing
clause (b) thereof in its entirety with the following:
“(b)  Fixed Charge Coverage Ratio. Following the Leverage Changeover Date,
Company shall not permit the Fixed Charge Coverage Ratio as of the last day of
any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30, 2021, to
be less than the correlative ratio indicated below:

Fiscal Quarter End DateFixed Charge Coverage RatioOn or before December 31,
20211.50:1.00March 31, 2022 through December 31, 20221.75:1.00March 31, 2023
until the Maturity Date2.00:1.00



4.Section 6.8 of the Note Purchase Agreement is hereby amended by replacing
clause (c) thereof in its entirety with the following:
“(c)  Leverage Ratio.
(i)Prior to the Leverage Changeover Date, Company shall not permit the Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending September 30, 2019, to be greater than the correlative ratio
indicated below:

Fiscal Quarter End DateLeverage RatioSeptember 30, 20191.20:1.00December 31,
20191.20:1.00March 31, 20201.20:1.00June 30, 20200.75:1.00September 30,
20200.75:1.00December 31, 20200.75:1.00March 31, 20210.50:1.00

2



--------------------------------------------------------------------------------



(ii)On or after the Leverage Changeover Date, Company shall not permit the
Leverage Ratio as of the last day of any Fiscal Quarter, to be greater than the
correlative ratio indicated below:

Fiscal Quarter End DateLeverage RatioOn or before June 30,
20216.00:1.00September 30, 20215.50:1.00December 31, 20215.00:1.00March 31,
20224.50:1.00June 30, 20224.00:1.00September 30, 20223.50:1.00December 31, 2022
until the Maturity Date3.00:1.00



5. Section 6.8 of the Note Purchase Agreement is hereby amended by replacing
clause (d) thereof in its entirety with the following:


“(d) Consolidated Adjusted EBITDA. Company shall not permit Consolidated
Adjusted EBITDA as at the end of any Fiscal Quarter, beginning with the Fiscal
Quarter ending September 30, 2019, for the four Fiscal Quarter period then ended
to be less than the correlative amount indicated below:

Fiscal QuarterConsolidated Adjusted EBITDASeptember 30, 2019-$17,250,000December
31, 2019-$24,000,000March 31, 2020-$28,500,000June 30, 2020-$23,750,000September
30, 2020-$16,500,000December 31, 2020-$7,750,000March 31, 2021$0June 30,
2021$10,000,000September 30, 2021$15,000,000December 31, 2021 until the Maturity
Date$20,000,000



For the purposes of determining compliance with the covenant set forth in this
Section 6.8(d) following consummation of a Permitted Acquisition each of the
minimum Consolidated Adjusted EBITDA amounts set forth in this Section 6.8(d),
following the consummation date, shall be increased by 100% of Consolidated
Adjusted EBITDA of the entity or assets being acquired for the
3



--------------------------------------------------------------------------------



four Fiscal Quarter period most recently ended prior to the consummation of such
Permitted Acquisition.”


6. Section 6.8 of the Note Purchase Agreement is hereby amended by replacing
clause (h) thereof in its entirety with the following:
“(h) Minimum Consolidated Liquidity. Company shall not permit Consolidated
Liquidity at any time (i) on or prior to September 30, 2020 to be less than
$7,500,000, (ii) after September 30, 2020 but prior to the Leverage Changeover
Date to be less than the greater of (x) $10,000,000 and (y) an amount equal to
the product of 2.00 multiplied by the absolute value of any negative
Consolidated Adjusted EBITDA for the three month period then ending, and (iii)
on or after the Leverage Changeover Date to be less than the greater of (x)
$5,000,000 and (y) an amount equal to the product of 3.00 multiplied by the
absolute value of any negative Consolidated Adjusted EBITDA for the three month
period then ending.”
7. Section 6.8 of the Note Purchase Agreement is hereby by replacing clause (i)
thereof in its entirety with the following:
“(i) Minimum Revenue. Company shall not permit Consolidated Recurring Revenue as
of the end of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2019, for the two Fiscal Quarter period then ended, on an
annualized basis, to be less than the correlative amount indicated below:

Fiscal Quarter End DateConsolidated Adjusted RevenueSeptember 30,
2019$26,750,000December 31, 2019$31,750,000March 31, 2020$40,500,000June 30,
2020$55,500,000September 30, 2020$75,000,000December 31, 2020 until the Maturity
Date$90,000,000



B. CONDITIONS TO EFFECTIVENESS


Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Purchaser hereunder, it is understood and agreed
that this Amendment shall not become effective, and the Note Parties shall have
no rights under this Amendment, until the Purchaser shall have received (i)
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or the Note Purchase Agreement (including reasonable fees,
charges and disbursements of
4



--------------------------------------------------------------------------------



counsel to the Purchaser) and (ii) each of the following documents, in form and
substance satisfactory to the Purchaser:


(a)executed counterparts to this Amendment from the Company and the Purchaser;
and


(b)current insurance certificates demonstrating the director and officer
insurance maintained pursuant to Section 5.5 of the Note Purchase Agreement.


C. REPRESENTATIONS


To induce the Purchaser and the Collateral Agent to enter into this Amendment,
each Note Party hereby represents and warrants to the Purchaser and the
Collateral Agent that:


1. Each of the Note Parties and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Note Documents to which it is a party and to carry
out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect;
and


2. The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of each Note Party that is a
party hereto.


D. OTHER AGREEMENTS


1. Continuing Effectiveness of Note Documents. As amended hereby, all terms of
the Note Purchase Agreement and the other Note Documents shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Note Parties party thereto. To the extent any
terms and conditions in any of the other Note Documents shall contradict or be
in conflict with any terms or conditions of the Note Purchase Agreement, after
giving effect to this Amendment, such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the Note
Purchase Agreement as modified and amended hereby. Upon the effectiveness of
this Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Note Purchase Agreement
as modified and amended hereby.


2. [Reserved].
5



--------------------------------------------------------------------------------





3. Acknowledgment of Perfection of Security Interest. Each Note Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Collateral Agent and the Purchasers under the Note Purchase Agreement
and the other Note Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Note Purchase
Agreement and the other Note Documents.


4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Note Purchase Agreement, as amended hereby, and the other Note Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Note Parties to the Purchasers and
Collateral Agent. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Purchasers under the Note Purchase Agreement, nor
constitute a waiver of any provision of the Note Purchase Agreement. This
Amendment shall constitute a Note Document for all purposes of the Note Purchase
Agreement.


5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Purchase Agreement and the other
Note Documents or an accord and satisfaction in regard thereto.


7. Costs and Expenses. The Note Parties agrees to pay on demand all costs and
expenses of Purchaser and Collateral Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Purchaser and
Collateral Agent with respect thereto.


8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, electronic transmission (including delivery of an
executed counterpart in .pdf format) shall be as effective as delivery of a
manually executed counterpart hereof.


9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns. No third party beneficiaries are intended in connection with this
Amendment.


10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall
6



--------------------------------------------------------------------------------



supersede any prior negotiations or agreements, whether written or oral, with
respect thereto.


11. Release. (a) Each Note Party hereby releases, acquits, and forever
discharges Collateral Agent and each of the Purchasers, and each and every past
and present subsidiary, affiliate, stockholder, officer, director, agent,
servant, employee, representative, and attorney of Collateral Agent and the
Purchasers (each a “Releasee”), from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys' fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which such Note Party may
have or claim to have now or which may hereafter arise out of or connected with
any act of commission or omission of Releasee existing or occurring on or prior
to the date of this Amendment or any instrument executed on or prior to the date
of this Amendment including, without limitation, any claims, liabilities or
obligations arising with respect to the Note Purchase Agreement or the other of
the Note Documents. The provisions of this paragraph shall be binding upon each
Note Party and shall inure to the benefit of Releasees, and their respective
heirs, executors, administrators, successors and assigns, and the other released
parties set forth herein. No Note Party is aware of any claim or offset against,
or defense or counterclaim to, any Note Party’s obligations or liabilities under
the Note Purchase Agreement or any other Note Document. The provisions of this
Section shall survive payment in full of the Obligations, full performance of
the terms of this Amendment and the Note Documents, and/or Collateral Agent’s or
each Purchaser’s actions to exercise any remedy available under the Note
Documents or otherwise. Each Note Party warrants and represents that such Note
Party is the sole and lawful owner of all right, title and interest in and to
all of the claims released hereby and each Note Party has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.


[remainder of page intentionally left blank]




7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.


CATASYS, INC., as the Company and as a Note Party




By: _/s/ Brandon LaVerne___________________
Name: Brandon LaVerne
Title: Chief Financial Officer








[Signature Page to First Amendment to Note Purchase Agreement]


--------------------------------------------------------------------------------







GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Purchaser


By: /s/ Greg Watts      
Name: Greg Watts 
Title: Senior Vice President






GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Collateral Agent




By: /s/ Greg Watts      
Name: Greg Watts
Title: Senior Vice President












[Signature Page to First Amendment to Note Purchase Agreement]